Apareciendo que se *1069trata de ana sentencia qne dictó la corte inferior en apela-ción de nna corte naanieipal por la sama de $200 en favor de la demandante, careciendo por tanto esta corte de juris-dicción para conocer del recarso por razón de la caantía; visto el inciso 2 del artícnlo 295 del'Código de Enjuicia-miento Civil, tal como faé enmendado por leyes de 9 de marzo, 1905, y 11 de marzo, 1908, y los casos de Nadal v. American Railroad Company, 19 D.P.R. 1080; Martínes v. American Railroad Company, 20 D.P.R. 52, Gutiérrez v. Díaz, 20 D.P.R. 270, y Polo v. Fernándes, 27 D.P.R. 52, se desestima el recurso.